Franklin County, No. 94APD08-1257. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. It appears from the records of this court that appellant, Industrial Commission of Ohio, has not filed a merit brief, due November 15, 1995, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of the Industrial Commission of Ohio be, and hereby is, dismissed sua sponte, effective November 27, 1995.
The appeal of Reliance Electric Company remains pending.